EXHIBIT 10.1

THE DAVEY TREE EXPERT COMPANY

1987 INCENTIVE STOCK OPTION PLAN

 Plan Adopted by Board of Directors on April 20, 1987
Plan Approved by Shareholders on May 19, 1987

                              1. PURPOSE.  This 1987 Incentive Stock Option Plan
(the "Plan") is designed to promote the interest of the Company by enabling the
Company, by grant of options to purchase Common Shares of the Company, to retain
and attract key employees for the Company and its affiliates, and to provide
additional incentive to those employees through increased stock ownership in the
Company.  Options granted under the Plan ("Options") shall be incentive stock
options within the meaning of Section 422A of the Internal Revenue Code of 1986,
as amended, as now in effect or as hereafter further amended (the "Code"). The
term "affiliates" where used in the Plan means subsidiary corporations as
defined in Section 425 of the Code.

                              2. ADMINISTRATION.  The Plan shall be administered
by the Compensation Committee of the Board of Directors of the Company (the
"Committee"). The Committee shall have full power and authority to construe and
interpret the provisions and to supervise the administration of the Plan, and to
grant Options under the Plan. No Director who shall have been eligible within a
period of one year prior to his appointment to the Committee to participate in
the Plan or any other plan of the Company entitling participants therein to
acquire shares, stock appreciation rights, or options of the Company is entitled
to serve on the Committee. All decisions and designations made by the Committee
pursuant to the provisions of the Plan shall be made by a majority of its
members.

                              3. EMPLOYEES WHO MAY PARTICIPATE IN THE PLAN. 
Employees to whom options are granted shall be designated by the Committee. An
Option may be granted to any full-time salaried key employee of the Company or
of an affiliate, including any director or officer who is a key employee. An
employee may hold more than one Option. No employee may, however, be granted
incentive stock options under any and all stock option plans of the Company that
become exercisable for the first time by the employee during any calendar year
for shares that exceed an aggregate fair market value (determined on the date(s)
of grant) of $100,000.

                              4. SHARES SUBJECT TO THE PLAN.  The aggregate
number of Common Shares that may be delivered upon the exercise of all Options
granted under the Plan may not exceed 100,000, subject, however, to adjustment
as provided in Section 13. The Common Shares to be issued under the Plan shall
be the Company's authorized Common Shares and may be unissued shares or treasury
shares as the Committee, with the concurrence of the Board of Directors, may
from time to time determine. To the extent the Company shall reacquire Common
Shares for such purposes, shares may be reacquired at the time Options are
exercised, or from time to time in advance, whenever the Board of Directors may
deem their purchase advisable. If an option is surrendered or for any other
reason ceases to be exercisable in whole or in part, the Common Shares that are
subject to the Option, but as to which the option has not been exercised, shall
again become available for offering under the Plan, subject to the limitations
contained in the first sentence of this Section 4.

                              5. OPTION GRANTS.  Options granted under this Plan
shall be deemed to be granted on the June 30 or December 31, whichever day
occurs first, immediately preceding approval by the Committee of the granting of
such Options.

                              6. OPTION PRICE.  The Option price under each
option shall be determined by the Committee or by the Board of Directors. The
option price shall be not less than 100% of the fair market value of the Common
Shares subject to the option on the date the Option is granted, except that, if
the optionee owns, at the time the Option is granted, shares possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of an affiliate, the Option price shall be not less than 110% of the
fair market value of the shares on the date the Option is granted. For purposes
of the Plan, "fair market value" of shares shall be, with respect to Options
deemed to be granted on December 31, the fair market value established by the
trustee of the Company's Employee Stock Ownership Trust ("ESOP Trustee") on that
December 31, and with respect to Options deemed to be granted on June 30, the
fair market value established by the ESOP Trustee on that June 30.

                              7. NOTICE OF GRANT OF OPTION.  Promptly after the
Committee grants any Option to an employee, the Committee shall cause the
employee to be notified of the fact that the Option has been granted and of the
terms of the Option.

                              8. EXERCISE OF OPTIONS.  No Option granted under
the Plan may be exercised prior to the completion of one year of continuous
employment with the Company or an affiliate after the date of grant, unless an
Option is accelerated as provided in Section 10(b), and under no circumstances
later than the expiration date of the Option. An Option may be exercised only
while the optionee is in the employ of the Company or an affiliate, except as
otherwise provided in Section 9 or as may be permitted pursuant to substitute
Options granted under Section 14. An option shall become exercisable at such
time or times, in whole or in part, on a cumulative or non-cumulative basis, as
the Committee may determine at the time the Option is granted. No fraction of a
share may be purchased upon exercise of an Option.

                              9. EXERCISE OF OPTIONS AFTER TERMINATION OF
EMPLOYMENT.  Subject to the provision found in Section 8, that under no
circumstances may an Option be exercised later than the expiration date of the
Option, an Option may be exercised after termination of the optionee's
employment only in the following situations:

                              (a)  If the termination of employment is due to
retirement under
            the applicable retirement plan or policy of the Company or an
affiliate, the
            optionee shall have the right within the period of three months next
following
            the date of termination to purchase all or any part of the Common
Shares
            that he would have been entitled to purchase if he had exercised his
Option
            on the date of termination.

                              (b)  Upon the termination of employment of an
optionee due to
            permanent and total disability or the death of an optionee while in
the employ
            of the Company or a subsidiary or within the three-month period
referred to
            in paragraphs (a) and (c) of this Section 9, the optionee or the
optionee's estate,
            personal representative, or beneficiary shall have the right to
exercise the Option
            in whole or in part within one year after the date of termination or
the optionee's death.

                              (c)  if the termination of employment is due to
any reason other
            than the optionee's retirement as specified in (a) above or the
optionee's
            permanent and total disability or death as specified in (b) above,
the optionee
            may, provided the Committee or the Board of Directors consents,
exercise
            the Option in whole or in part within the period of three months
after the date
            of termination of employment.


                               10. TERMINATION OF OPTIONS.

                              (a)  An Option granted under the Plan shall
terminate, and the
            right of the optionee (or his estate, personal representative, or
beneficiary)
            to-purchase shares upon exercise of the Option shall expire, on the
date
            determined by the Committee at the time the option is granted. No
Option,
            however, may have a life of more than ten years after the date on
which it
            is granted, and, in the case of an optionee who owns, at the time
the Option
            is granted, stock possessing more than 10% of the total combined
voting
            power of all classes of stock of the Company or a subsidiary, no
option
            may have a life of more than five years after the date on which it
is granted.

                              (b)  In the event of a proposed lease, sale, or
other disposition
            of all or substantially all of the assets of the Company to other
corporations,
            firms, or individuals or a proposed merger, consolidation,
combination
             (as defined in Section 1701.01(Q), Ohio Revised Code), or majority
            share acquisition (as defined in Section 1701.01(R), Ohio Revised
Code)
            involving the Company and as a result of which the holders of shares
of
            the Company prior to the transaction would become, by reason of the
            transaction, the holders of such number of shares of the surviving
or
            acquiring corporation as entitle them to exercise less than
one-third
            of the voting power of the surviving or acquiring corporation in the
            election of directors, the Board of Directors of the Company may
            accelerate the date on which any outstanding Option or any portion
            of an outstanding Option becomes exercisable. If the Board of
Directors
            so accelerates the date (i) the Board of Directors shall give the
optionee
            written notice of the acceleration and the reasons therefor; (ii)
the optionee
            may, not more than ten days prior to the anticipated effective date
of the
            proposed transaction, exercise the Option to purchase any or all
shares
            then subject to the Option; (iii) any such exercise shall be
conditioned
            upon the consummation of the transaction and shall become effective
            immediately prior to the consummation date, in which event the
employee
            need not make payment for the shares to be purchased upon exercise
of
            the option until five days after written notice by the Company to
the
            employee that the transaction has been consummated; (iv), if the
proposed
            transaction is consummated, each Option, to the extent not
previously
            exercised prior to the date specified in the foregoing notice, shall
terminate
            on the effective date of the consummation, and (v), if the proposed
transaction
            is abandoned, the shares then subject to the Option shall continue
to be
            available for purchase in accordance with the other provisions of
the Plan,
            and any acceleration of the date on which any outstanding Option, or
part
            thereof, becomes exercisable shall be deemed to have been rescinded.
in
            addition to the foregoing, the Committee may authorize the purchase
by
            the Company, from the optionee, of options previously granted to any
            person who, at the time of any transaction described in the first
sentence
            of this paragraph (b) of Section 10, is a director or officer of the
Company
            for a price equal to the difference between the consideration per
share
            payable pursuant to the terms of the transaction and the option
price.

                              (c)  If, at the meeting of shareholders of the
Company next
            following the date on which the Board of Directors adopts the Plan,
the
            shareholders do not approve the Plan, any Option theretofore granted
shall,
            forthwith upon the final adjournment of the meeting of shareholders,
become
            null and void.

                              11. NOTICE OF EXERCISE; PAYMENT FOR COMMON
SHARES.  No certificate for Common Shares purchased upon exercise of an option
shall be delivered until full payment of the purchase price for the Common
Shares has been made. An employee to whom an option has been granted shall have
none of the rights of a shareholder with respect to the Common Shares subject
thereto until the Option is exercised by delivery of written notice of exercise
to the Company. Following exercise of the Option, the employee shall have all of
the rights of a shareholder with respect to the Common Shares purchased upon the
exercise, except that he shall not have the right to vote the shares or to
receive dividends with respect thereto until payment therefore has been made in
full. Payment of the Option price must be made only in cash.

                              12. ASSIGNABILITY.  Except as otherwise provided
in Section 9(b), an Option granted under this Plan shall not be transferred and
may be exercised only by the employee to whom granted. Each employee to whom an
Option is granted, by accepting the Option, agrees with the Company that, in the
event the Company merges into, consolidates with, or sells or otherwise
transfers all or a substantial part of its assets to another corporation, he
will consent to the assumption of the Option, or accept a new incentive stock
option in substitution therefore, if the Committee or the Board of Directors
requests him to do so and the option is not otherwise terminated in accordance
with the provisions of Section 10(b).

                              13. ADJUSTMENTS UPON CHANGES IN SHARES.  In the
event of any change in the Common Shares subject to the Plan or to any option
granted under the Plan by reason of a merger, consolidation, reorganization,
recapitalization, stock dividend, stock split-up, combination, or exchange of
shares, or other change in the corporate structure of the Company, the aggregate
number of shares as to which options may thereafter be granted under the Plan,
the number of shares subject to each outstanding option, and the option price
with respect to the shares shall be appropriately adjusted by the Board of
Directors.

                              14. SUBSTITUTE OPTIONS.  The Board of Directors
may grant Options in substitution for, or upon the assumption of, options
granted by another corporation that is merged into, consolidated with, or all or
a substantial part of the assets or stock of which is acquired by the Company or
a subsidiary. Subject to the limit in Section 4 on the number of shares that may
be delivered upon the exercise of options granted under the Plan, the terms and
provisions of any options granted under this Section 14 may vary from the terms
and provisions otherwise specified in the Plan and may, instead, correspond to
the terms and provisions of the options granted by the other corporation.

                              15. PURCHASE FOR INVESTMENT.  Each employee
exercising an option may be required by the Company, in its sole discretion, to
give a representation that he is acquiring the shares other than with a view to
the distribution thereof. The Company may release any investment representation
obtained if it subsequently determines that the representation is no longer
required to insure that a sale or other disposition of the shares would not
involve a violation of the provisions of the Securities Act of 1933, as amended,
or of applicable state blue sky laws.

                              16. COMPLIANCE WITH SECURITIES LAWS AND EXCHANGE
REQUIREMENTS. No certificate for shares shall be delivered upon exercise of an
Option until the Company shall have taken such action, if any, as is then
required to comply with the provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the Ohio Securities
Act, as amended, any applicable state blue sky laws, and with the requirements
of any exchange on which the Common Shares may, at the time, be listed.

                              17. DURATION AND TERMINATION OF THE PLAN.  The
Plan shall remain in effect until April 20, 1997, and shall then terminate,
unless terminated at an earlier date by action of the Board of Directors. Except
as provided in Section 19, termination of the Plan shall not affect Options
granted prior thereto.

                              18. AMENDMENT OF THE PLAN.  The Board of Directors
may alter or amend the Plan from time to time prior to its termination, except
that, without shareholder approval, no amendment may increase the aggregate
number of shares with respect to which Options may be granted (other than in
accordance with the provisions of Section 13), reduce the option price at which
options may be exercised (other than in accordance with the provisions of
Section 13), extend the time within which options may be granted or exercised,
or change the requirements relating to eligibility or to administration of the
Plan. Except for adjustments made in accordance with the provisions of Section
13, the Board of Directors may not, without the consent of the holder of the
Option, alter or impair any Option previously granted under the Plan.

                              19. SHAREHOLDER APPROVAL.  Approval of the Plan
must be obtained by no later than June 30, 1987, by the affirmative vote of the
holders of shares of the Company entitling them to exercise at least a majority
of the voting power on the approval. Options may be granted prior to approval of
the Plan by shareholders, but no option may be exercised until after the Plan
has been approved by shareholders.